Citation Nr: 0123390	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  00-02 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increase in a 40 percent evaluation for 
residuals of meningoencephalomyelitis involving the lower 
extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1966 to March 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 1999 RO decision which denied the veteran's 
claim for an increase in a 40 percent rating for service-
connected residuals of meningoencephalomyelitis (which was 
secondary to rupture of a brain abscess).  
Meningoencephalomyelitis means inflammation of the meninges, 
brain, and spinal cord.  Dorland's Illustrated Medical 
Dictionary at 795 (26th ed. 1981).  Given the procedural 
history of the case, the only residuals of 
meningoencephalomyelitis which are the subject of the present 
appeal involve both lower extremities.

The Board notes other matters which are not currently on 
appeal.  A March 2000 RO decision granted service connection 
and a 10 percent rating for loss of a portion of the skull 
(i.e., skull loss from a surgical burr hole which was part of 
treatment in service for the brain abscess); the rating for 
such condition is not before the Board.  RO decisions in 
March 2000 and April 2001 denied secondary service connection 
for a neurogenic bladder, claimed to be due to service-
connected residuals of meningoencephalomyelitis; that issue 
is not currently on appeal.  In a May 2000 statement, the 
veteran's representative raised a claim for compensation 
under 38 U.S.C.A. § 1151 for bilateral hearing loss, claimed 
to be due to VA medical treatment; the RO has not addressed 
this issue, and the Board refers it to the RO for appropriate 
action.  A September 2001 statement by the veteran's 
representative appears to raise a claim for service 
connection for a mental disorder; such claim has not been 
addressed by the RO, and the Board refers it to the RO for 
appropriate action.  A March 2000 RO decision denied a claim 
for a total disability rating based on individual 
unemployability (TDIU rating), and such issue is not on 
appeal; a September 2001 statement by the veteran's 
representative appears to raise a new claim for a TDIU 
rating, and the Board refers this matter to the RO for 
appropriate action.


FINDINGS OF FACT

As to the lower extremities, residuals of 
meningoencephalomyelitis include overall neurological 
impairment equivalent to moderately severe incomplete 
paralysis of the sciatic nerve of the right lower extremity, 
and moderately severe incomplete paralysis of the sciatic 
nerve of the left lower extremity.


CONCLUSION OF LAW

As to the lower extremities, residuals of 
meningoencephalomyelitis are 40 percent disabling for the 
right lower extremity, and 40 percent disabling for the left 
lower extremity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8020 and 8520 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the Navy from July 1966 
to March 1969.  Review of his service medical records shows 
that in September 1968 he developed a brain abscess which 
ruptured into the ventricle and caused a severe meningitis 
and myelitis.  Treatment included surgery in which a burr 
hole was drilled in the skull to drain the abscess.  
Diagnoses included brain abscess, meningoencephalomyelitis 
secondary to the brain abscess, and spinal cord injury 
secondary to above.  The service records show that the 
condition resulted in partial paralysis of the lower 
extremities, with some improvement during the course of 
treatment.  Following medical and physical evaluation boards, 
the veteran was released from active duty in March 1969, and 
placed on the Temporary Disability Retired List (TDRL) due to 
the medical condition.

In April 1969, the RO granted service connection for 
residuals of meningoencephalomyelitis secondary to rupture of 
brain abscess.  Based on Diagnostic Codes 8020-8520, a 40 
percent rating was assigned for incomplete paralysis of the 
right lower extremity, and a 40 percent rating was assigned 
for incomplete paralysis of the left lower extremity.  
Considering the combined ratings table (38 C.F.R. § 4.25) and 
the bilateral factor (38 C.F.R. § 4.26), the combined rating 
for the disabilities of both lower extremities was 70 
percent.

Following a VA examination, a May 1970 RO decision reduced 
the rating for the condition.  Citing Diagnostic Codes 8020-
8520, a 20 percent rating was assigned for incomplete 
paralysis of the right lower extremity, and a 20 percent 
rating was assigned for incomplete paralysis of the left 
lower extremity.  Considering the combined ratings table 
(38 C.F.R. § 4.25) and the bilateral factor (38 C.F.R. 
§ 4.26), the combined rating for the disabilities of both 
lower extremities was 40 percent.

The veteran filed his current claim for an increased rating 
in December 1997, asserting that his condition had become 
progressively worse.

In connection with his claim, the veteran submitted a 
February 1998 statement from Dr. S. Mazer.  Dr. Mazer 
indicated that he had treated the veteran on many occasions 
for urinary tract infections, and had referred the veteran to 
Dr. S. Heron for a urological consult.  Records from Dr. 
Heron show the veteran was treated from December 1995 through 
January 1998 for various urinary and bladder problems and a 
fistulous tract.

A VA examination was given to the veteran in August 1998.  He 
indicated that he had difficulty walking, and that he had 
been having recurring urinary tract infections.  At the time 
of the examination, the veteran weighed approximately 400 
pounds, and indicated that he had undergone an intestinal 
bypass in 1984 in an effort to lose weight.  As a result of a 
urinary tract infection he had at the time of his 
hospitalization in 1984, the veteran was given antibiotics 
which he claims caused him to have hearing loss.  He had an 
electronic device (cochlear implant) for hearing loss.  The 
veteran also indicated that he had a myocardial infarction 
while he was hospitalized, and had a blood clot in his lung 
after he was released from the hospital.  Neurological 
findings at the time of the examination showed the veteran's 
cranial nerves II through XII to be intact with exception for 
bilateral deafness.  His deep tendon reflexes for biceps, 
triceps, and brachial were +2/4, and his patellar and 
achilles were +2/4.  His motor testing was +5 in both upper 
and lower extremities.  The veteran's grasp reflex was 
normal.  He walked with a cane, and had a very abnormal gait 
with a wide stance and waddling movement.  Cerebral testing 
was unremarkable.  His rapid alternating movements were 
normal, and he had a normal finger-to-nose test with no 
evidence of past pointing.  One diagnosis was residuals of 
brain abscess with secondary meningoencephalomyelitis.  Other 
diagnoses included mormid obesity, severe venous 
insufficiency, impotence, deafness, and urinary incontinence 
with permanent indwelling catheter.  The examiner indicated 
his opinion that the veteran's morbid obesity was not likely 
aggravated by residuals of meningoencephalomyelitis.

The RO denied the veteran's claim for an increased rating in 
a January 1999 decision.

Along with his notice of disagreement in August 1999, the 
veteran submitted documentation from the Navy concerning his 
placement on the TDRL in February 1969.  At that time, based 
on VA Diagnostic Codes 8020-8520, the Navy found the veteran 
had a 40 percent disability of the right lower extremity and 
a 40 percent disability of the left lower extremity, as well 
as a 10 percent disability under VA Diagnostic Code 5296 for 
skull loss; the combined rating (including bilateral factor 
for the lower extemities) was 70 percent.  The veteran also 
submitted an October 1973 document from the Navy showing that 
it was proposed that he be removed from the TDRL and 
permanently retired for his disabilities, which had a 
combined rating of 70 percent (the Navy cited additional 
diagnostic codes when rating neurological impairment in the 
lower extremities, but the end result was the same, a 70 
percent combined rating).

The veteran also submitted a statement from Dr. S. Heron 
dated in July 1999 which states that the veteran's overall 
health was poor, he had many medical problems, and was 
unlikely to be able to work.  

The veteran submitted his substantive appeal in January 2000.  
He said he had difficulty ambulating and was in constant 
pain.  

The veteran was given an additional VA examination in January 
2000.  It was noted that during service the veteran had 
severe meningitis which caused vasculitis and led to a spinal 
cord injury secondary to the vasculitis.  The only residual 
of the veteran's spinal cord injury was noted to be 
spasticity in the veteran's lower extremities.  The veteran 
had severe swelling in both of his lower extremities at the 
time of the examination, which was thought to be secondary to 
severe venous insufficiency.  The examination noted that the 
veteran was morbidly obese (he weighed 470 lbs.) and that the 
veteran related the increase in the size of his legs and the 
swelling to his obesity.  The examiner indicated that the 
veteran's gait was wide based, and that he moved one foot at 
a time.  He ambulated with a cane.  The veteran appeared to 
be reasonably steady despite his weight, which was noted to 
pose a significant difficulty on the veteran's walking.  The 
examiner felt that the veteran's gait abnormality was 
secondary to his obesity and the swelling in his legs, but 
also indicated it was likely some of this abnormality was 
related to the veteran's spasticity condition from the past.  
Neurological findings showed the veteran's muscle tone and 
power to be within normal limits and equal bilaterally in the 
upper and lower extremities.  His deep tendon reflexes were 
1+ in the biceps, knee, and ankle area, and equal 
bilaterally.  Sensation to touch and pinprick was within 
normal limits and equal bilaterally.  The Romberg sign was 
within normal limits, as was the nose to finger sign.  The 
veteran had no nystagmus, and his cranial nerves were intact 
except for his significant hearing difficulty.  X-rays showed 
a left frontal burr hole and an electronic device (cochlear 
implant) in the veteran's skull, with the skull otherwise 
essentially normal.  The examiner diagnosed service-connected 
brain abscess, meningoencephalomyelitis secondary to the 
rupture of the brain abscess, and status post spinal cord 
injury secondary to meningitis manifested by spastic gait.  
Also diagnosed was severe swelling of the legs, right more 
than left, likely secondary to severe venous insufficiency.

A March 2000 RO rating decision continued to deny an 
increased rating for residuals of meningoencephalomyelitis 
involving the lower extremities.  Service connection and a 10 
percent rating were granted for skull loss from the burr hole 
from treatment in service.

In September 2000, the veteran testified at an RO hearing.  
As to impairment of the lower extremities, he said he had 
difficulty walking. 

In a January 2001 decision, the Decision Review Officer at 
the RO continued to deny an increased rating for residuals of 
meningoencephalomyelitis involving the lower extremities.

In a September 2001 written presentation to the Board, the 
veteran's representative argued that residuals of 
meningoencephalomyelitis involving the lower extremities 
warranted 40 percent for the right lower extremity and 40 
percent for the left lower extremity.  It was pointed out 
that in recent rating actions the RO had treated the problems 
with the lower extremities as one disability, whereas each 
lower extremity was to be rated separately.

Analysis

The veteran seeks an increase in a 40 percent rating for his 
service-connected residuals of meningoencephalomyelitis 
involving both lower extemities.  The file shows the that 
through rating decisions, correspondence, the statement of 
the case, and supplemental statements of the case, the RO has 
notified the veteran of evidence needed to substantiate his 
claim.  The evidence has been properly developed, including 
providing the veteran with VA examinations and obtaining 
relevant medical evidence.  The veteran also had a personal 
hearing.  The Board is satisfied that the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), and a 
recently enacted companion VA regulation, have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
66 Fed. Reg. 45,520, 45630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The Board finds that the most appropriate method for rating 
the lower extremity neurological residuals of 
meningoencephalomyelitis is by utilizing the diagnostic codes 
cited by the RO.

For a brain absess, following active disease, the condition 
will be rated based on residuals, with a minimum rating of 10 
percent.  38 C.F.R. § 4.124a, Diagnostic Code 8020.

Incomplete paralysis of the sciatic nerve is rated 20 percent 
when moderate, 40 percent when moderately severe, and 60 
percent when severe with marked muscular atrophy.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.

The current 40 percent rating for residuals of 
meningoencephalomyelitis involving the lower extemities was 
initially assigned based on a determination that the right 
lower extremity was 20 percent disabling and the left lower 
extremity was 20 percent disabling, and the combined rating 
for both lower extemities, with application of the bilateral 
factor, was 40 percent.  See 38 C.F.R. §§ 4.25, 4.26.  As 
pointed out in written argument from the veteran's 
representative, the recent RO ratings failed to separately 
assess the degree of neurological impairment of each lower 
extremity.  

The latest VA examinations show that the veteran has a 
significant gait disturbance and swelling of the lower 
extremities.  The medical evidence clearly indicates that 
much of the lower extremity problem is due to non-service-
connected conditions including obesity and vascular 
insufficiency.  Nonetheless, at the last VA examination the 
doctor also indicated that it was likely that some of the 
spastic gait abnormality was associated with service-
connected residuals of meningoencephalomyelitis.  In view of 
this medical assessment, and the demonstrated significant 
gait disturbance, there is a reasonable doubt that the 
service-connected disability has increased in severity.

Giving the veteran the benefit of the doubt, 38 U.S.C.A. 
§ 5107(b), the Board finds that, as to the lower extremities, 
residuals of meningoencephalomyelitis include overall 
neurological impairment equivalent to moderately severe 
incomplete paralysis of the sciatic nerve of the right lower 
extremity, and moderately severe incomplete paralysis of the 
sciatic nerve of the left lower extremity.  Under Code 8520, 
such supports a 40 percent rating for neurological impairment 
of the right lower extremity, and a separate 40 percent 
rating for neurological impairment of the left lower 
extremity.  Neither lower extremity has severe incomplete 
paralysis with marked muscular atrophy, and thus even higher 
ratings of 60 percent per leg are not warranted.










ORDER

Residuals of meningoencephalomyelitis involving the lower 
extremities are to be rated 40 percent for the right lower 
extremity and 40 percent for the left lower extremity, and to 
this extent the claim for an increased rating is granted.





		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

